 



Exhibit-10.1
GENERAL RELEASE AND SEVERANCE AGREEMENT
     THIS GENERAL RELEASE AND SEVERANCE AGREEMENT (“Agreement”) is made
effective August 25, 2006 between GameTech International, Inc. (“Employer” or
the “Company”) and James C. Wilson (“Employee”). Employee was employed by
Employer as Chief Financial Officer and Employer has elected to terminate such
employment effective close of business August 25, 2006 (the “Severance Date”).
     For and in consideration of the mutual covenants and consideration set
forth herein, the parties agree as follows:

1.   Salary; PTO; Other. On the Severance Date, GameTech shall pay Employee the
following payments:

  a.   GameTech shall pay Employee all salary earned through the Severance Date;
    b.   GameTech shall pay Employee $1600.96 for his accrued but unused paid
time off (“PTO”). This is the cash equivalent of the 16.65 hours he has accrued
but not used, at Employee’s current salary of $200,000 per year;     c.   Proper
tax withholdings in accordance with Employee’s Form W-4 form shall be deducted
from the above amounts, thus reducing the above-referenced gross amounts to net
figures; and,     d.   GameTech shall pay Employee for any outstanding
reasonable, ordinary and customary business expenses, as may be approved by
GameTech. Employee agrees to immediately provide to GameTech any such expenses
not previously submitted to GameTech for review and approval.

2.   Severance Payment. Assuming that Employee does not revoke this Agreement as
provided in Section 9, and that Employee does not violate any of the terms of
this Agreement including in particular Sections 7 and 10-12, GameTech shall pay
Employee the following severance payment(s) according to the terms set forth
below. Payment- shall be made in a single lump sum payment, less all usual and
customary non-elective payroll deductions. Employer shall not render such
payments until seven (7) days after Employee has executed this Agreement, to
allow for this release to become effective and binding on both parties as
provided in Section 9. However, after the expiration of the 7 day period,
Employer shall make up any payments that would have been paid otherwise during
the period.

  a.   GameTech shall pay Employee the gross amount of fifty thousand dollars
($50,000), which equals three months of Employee’s salary at his current pay
rate of $200,000 per year. Proper tax withholdings shall be deducted, thus
reducing the above referenced gross amount to a net figure.

1



--------------------------------------------------------------------------------



 



  b.   GameTech shall pay Employee the gross amount of $925, which equals
approximately three months of COBRA payments for Employee. Proper tax
withholdings shall be deducted, thus reducing the above referenced gross amount
to a net figure.

3.   Stock Option Grants. GameTech and Employee acknowledge and agree that
Employee’s Stock Options that have vested as of this last day of employment may
be exercised. Consistent with any stock option agreement and related
documentation between GameTech and Employee, Employee must exercise these
Incentive Stock Options within either 60 days or 6 months after his last day of
employment, as specifically provided for in the particular grant.   4.   Return
of Equipment. On or before the Severance Date, Employee will return all
Employer’s keys, parking passes, credit cards, files, records, documents, plans,
drawings, specifications, equipment, pictures, videotapes, and similar items
concerning the business of Employer, its parent or subsidiary companies, or any
related entity, whether prepared by Employee or otherwise coming into Employee’s
possessions or control.   5.   Release of Claims. In exchange for receipt of the
sums referenced in Section 2, Employee, on his own behalf, and for Employee’s
heirs, executors, administrators, successors, and assigns, does hereby fully and
forever release and discharge Employer, its subsidiary corporations and related
entities, and their shareholders, employees and former employees, agents,
directors, officers, attorneys, predecessors, successors, assigns, heirs,
executors, administrators, and all other persons, firms, corporations,
associations, partnerships, or entities having any legal relationship to any of
them, of and from any and all claims, demands, causes of action, charges and
grievances, of whatever kind or nature, whether known or unknown, suspected or
unsuspected, which Employee now owns or holds or has at any time before the date
of his termination owned or held against any of them, including, but not limited
to, any and all claims, charges, demands and causes of actions: (1) which are
alleged in, set forth in, arise out of, or are in any way connected with any
transactions, occurrences, act of omissions or claims; (2) which arise out of or
are in any way connected with Employee’s employment with Employer or the
termination of Employee’s employment with Employer; (3) which are related to or
concern (i) violations of any local, state or federal law based on race, sex,
age, disability, pregnancy or any other category protected by law, including,
but not limited to, the federal Age Discrimination in Employment Act and the
Older Worker’s Benefit Protection Act; (ii) wrongful termination, breach of
express and implied-in-fact contract, breach of the covenant of good faith and
fair dealing, intentional and negligent infliction of emotional distress,
defamation, invasion of privacy, breach of employment contract, fraud or
negligent misrepresentation, intentional interference with contractual relations
and prospective economic advantage, and other torts; (4) any claim for wages,
benefits, salary, commissions or bonuses; or (5) which arise out of or are in
any way connected with any loss, damage or injury whatsoever resulting from any
act committed or omission made on or prior to the Employee’s last day of work.  
    The terms of this Agreement are made for the benefit of each person or
entity named above. It is the intention of the Employee in executing this
Agreement that it shall be effective as a bar against each and every claim,
demand, cause of action, charge or grievance described above (whether known or
unknown, suspected or unsuspected, alleged or unalleged, actual or potential).
Employee has had the opportunity to speak with counsel of his choice regarding
the effect of this waiver.       This Agreement, and its performance, does not
constitute and shall not be construed as an admission by Employer, or any of the
entities or individuals referred to above, of the truth of any contested matter
or of any liability, any wrongful act, or any omission.

2